Citation Nr: 0638471	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-03 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Winston Salem, North Carolina, that denied the benefit 
sought on appeal.  

In August 2005 the Board remanded the matter for a Travel 
Board hearing.  The hearing having taken place in December 
2005, the claim has been returned to the Board and is now 
ready for appellate disposition


REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether or not the veteran engaged in 
'combat with the enemy' as established by official records, 
including recognized military combat citations, or the 
supportive evidence. If VA determines that the veteran 
engaged in combat with the enemy and the alleged stressor is 
combat related, the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required, provided that such testimony is found to be 
'satisfactory,' i.e. credible, and 'consistent with the 
circumstances, conditions or hardships of service.' If, 
however, the VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat 
related, the veteran's lay testimony, by itself, is 
insufficient to establish the incurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony. See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); 
Cohen v. Brown,  10 Vet. App. 128, 142 (1993).

In this case, there are several stressors alleged by the 
veteran.  These include an account of accidental fire of a 
weapon in the veteran's tent, pursuant to his testimony at 
the travel board hearing, and a drowning of a soldier as well 
as enemy fire at the veteran's compound late one night, 
pursuant to June 2002 VAMC treatment notes.  In other VAMC 
treatment notes the veteran reports seeing a truck get blown 
up, being fired upon by snipers, and having a friend die in 
an overturned jeep.  Two events in particular, however, 
appear to be the stressors the veteran primarily contends 
caused his PTSD because they are documented most frequently 
throughout the evidence.

The veteran contends that in early 1967 his job was 
transporting soldiers and materials through hostile territory 
by truck on a daily basis.  On one occasion the veteran 
encountered a truck ahead of him that had been disabled by 
the enemy and he was forced to push the truck out of the road 
in order to proceed.  This was a traumatic experience because 
the veteran had been warned that the enemy's strategy was to 
disable a lead truck and block the road in order to attack 
all the trucks behind it.  He contends the daily fear and 
stress of an attack during this time was traumatic.  The 
other primary stressor the veteran alleges is the death of 
his brother.  The veteran's brother performed a similar job 
in service and was killed in his truck.  The veteran reports 
feeling guilty and responsible for the death because had he 
elected to stay longer in Vietnam his brother would not have 
gone, as only one brother could serve at a time.

There is some evidence corroborating these two stressors.  
There are three buddy statements from Claude Burroughs 
corroborating the veteran's account of driving the trucks and 
being in constant fear of attack.  Unit records show that 
convoys were dispatched to Tuy Hoa from the 532nd Supply and 
Service Battalion during the time contended.  The veteran's 
personnel records indicate he was assigned to the 532nd 
Supply and Service around the time contended.  As to his 
brother's death, the veteran supplied documentation of the 
details of the death.  

Lacking from the claims file, however, is a clear link 
between the veteran's current diagnosis of PTSD and these 
corroborated stressors.  There are three possible nexus 
opinions associated with the file.  One is a VAMC treatment 
note from June 2002, which states the veteran was exposed to 
"multiple events where he has witnessed or been involved in 
actual death of comrades and enemy soldiers."  The examiner 
relates this to his PTSD.  Another possible nexus opinion is 
from the April 2002 VA examiner who found that the veteran 
"did witness and experience extremely traumatic events that 
include actual threat and loss of life and serious injury to 
himself and to others," resulting in his PTSD.  Finally, a 
record from Everett Echols, M.D. round the veteran has PTSD 
and requires weekly treatment from the "trauma he 
experienced as a result of Vietnam."

While it appears the veteran may have reported to the above 
VA providers that his convoy was subjected to actual attack, 
this is inconsistent with other treatment records and his 
hearing testimony both before the RO and the undersigned 
Veterans Law Judge.  In both hearings, the veteran testified 
he did not witness deaths and was not ever actually attacked.  
The Unit Records do not document any convoy attacks.  It does 
not appear the veteran ever contended he was seriously 
injured or saw anyone else injured or killed.  There is no 
nexus opinion relating the veteran's convoy experience or his 
brother's death to his PTSD.

For these reasons, clarification is needed on precisely what 
stressor(s) the veteran contends have caused his PTSD, and a 
medical nexus must be provided as to those particular 
stressor(s).  The previous nexus opinions must also be 
reconciled with any new findings.

Further, during the pendency of this appeal the Court issued 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice and assistance requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to the evaluation and 
effective date that could be assigned in a service connection 
claim.  Notice needs to be provided to the veteran in this 
regard. 
For all of the above reasons, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C. VA will notify the veteran if further action is required 
on his part.  The following actions are required:

1.  PTSD
Schedule the veteran for a VA PTSD 
examination by 
a VA psychiatrist to confirm or deny 
whether the veteran has PTSD pursuant to 
the requirements of the DSM-IV.  
        Request the examiner to indicate 
specifically what stressor or stressors 
are established by the examination.  The 
examiner must express an opinion as to 
whether it is "more likely than not" 
(likelihood greater than 50%), "at least 
as likely as not" (50%), or "less 
likely than not" (less than 50% 
likelihood) that the veteran has PTSD 
related to the specified in-service 
stressors.  A complete rationale should 
be provided for any opinion or 
conclusion.  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
the conclusion (e.g., diagnosis, 
etiology) as it is to find against the 
conclusion.
	The examiner should reconcile 
current findings with the previous VA 
examination of April 2002, the findings 
of Dr. Echols, and the June 2002 VAMC 
treatment note as discussed above.
	All indicated tests and studies (to 
include psychological testing, as 
appropriate) should be accomplished, and 
all clinical findings should be reported 
in detail.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.
        
        2.  Dingess Notice
Provide the veteran with proper notice of 
the information or evidence needed to 
establish a disability rating and/or 
effective date for the claims on appeal 
pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2005).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

